EXHIBIT 10.1

OMNIBUS AMENDMENT TO RETENTION BONUS AGREEMENTS AND CHANGE-IN-CONTROL AGREEMENTS
OF

CERTAIN EXECUTIVE EMPLOYEES

THIS OMNIBUS AMENDMENT TO RETENTION BONUS AGREEMENTS AND CHANGE-IN-CONTROL
AGREEMENTS OF CERTAIN EXECUTIVE EMPLOYEES (this “Amendment”) is made and entered
into effective September 7, 2006 by and between DISCOVERY PARTNERS
INTERNATIONAL, INC., a Delaware corporation (the “Company”), Craig Kussman,
Richard Neale, Dan Harvey, Doug Livingston and Michael Venuti (collectively, the
“Employees”).

RECITALS

WHEREAS, the Company is party to separate Retention Bonus Agreements with each
of the Employees which were approved by the compensation committee of the
Company’s board of directors on March 30, 2006 and April 19, 2006, as amended by
that Omnibus Amendment to Retention Bonus Agreements executed on behalf of the
Company on July 27, 2006 as well as separate Change-In-Control Agreements For
Certain Executives of Discovery Partners International, Inc. with each of the
Employees (collectively, the “Retention Agreements”); and

WHEREAS, the Company and the Employees desire to amend and clarify the Retention
Agreements to provide that the Employees shall be entitled to receive six
(6) months of Company-paid COBRA coverage following a “Change in Control” as
defined in the Retention Agreements; and

WHEREAS, the Company and the Employees desire to amend and clarify the Retention
Agreements to provide that the Employees’ resignation in connection with a
“Change in Control” shall qualify as a termination by the Company of the
Employees’ employment without “Cause.”

AGREEMENT

In consideration of the foregoing premises and the mutual covenants and
conditions set forth below, and for other good and valuable consideration, the
receipt of which are hereby acknowledged, the parties to this Amendment,
intending to be legally bound, agree as follows:

1. Amendment of Section 2(e). Section 2(e) of the Retention Agreements is hereby
amended and restated in its entirety as follows:

“(e) Change of Control Termination. The termination of Employee’s employment by
the Company solely by virtue of a Change of Control becoming effective shall not
constitute a termination without Cause for purposes of this Agreement, provided
that the Company’s successor-in-interest shall have offered Employee reasonably
similar employment to that Employee held immediately prior to a Change of
Control. Employee’s resignation, at the request or direction of the Company or
its successor-in-interest, of Employee’s employment and positions with the
Company and/or any of its subsidiaries or affiliates (i) in connection with such
Employee’s effective termination of employment with the Company by virtue of the
Company’s sale of all the stock related to a Company subsidiary or affiliate
employing such Employee, and/or (ii) in furtherance or anticipation of a
transaction qualifying as a Change of Control, shall constitute a termination of
Employee’s employment by the Company without Cause.”

2. Amendment of Section 3(c). Section 3(c) of the Retention Agreements is hereby
amended and restated in its entirety as follows:

“(c) Change-In-Control Agreement. Employee and the Company are parties to that
Change-In-Control Agreement For Certain Executives of Discovery Partners
International, Inc. July 2003 (the “Change-In-Control Agreement”), the
provisions of which remain in full force and effect. Notwithstanding the
foregoing, 1) Employee’s resignation, at the request or direction of the Company
or its successor-in-interest, of Employee’s employment and positions with the
Company and any of its subsidiaries and affiliates in furtherance or
anticipation of a transaction qualifying as a Change of Control



--------------------------------------------------------------------------------

shall constitute a termination of Employee’s employment by the Company without
Cause for purposes of the Change-In-Control Agreement; and 2) in the event
Employee’s employment is terminated without Cause prior to December 31, 2006 by
the Company or the Company’s successor in connection with or following a Change
of Control, in addition to the benefits specified by the Change-In-Control
Agreement, i) the Company or said successor shall pay to Employee the
Achievement Bonus, ii) if applicable, Employee shall receive the accelerated
vesting benefit described in Section 5 hereof, and iii) the Company or said
successor shall, upon timely election by Employee, pay the premiums for COBRA
group health insurance continuation coverage for Employee for a period of six
(6) months following the effective date of such termination without Cause.”

3. No Other Amendment. Except as modified by this Amendment, the Retention
Agreements shall remain in full force and effect in all respects without any
modification. By executing this Amendment below, the parties hereto certify that
this Amendment has been executed and delivered in compliance with the applicable
amendment provisions of the Retention Agreements.

4. Governing Law. This Amendment will be governed by and construed and enforced
in accordance with the laws of the State of California, U.S.A., as such laws
apply to agreements between California residents performed entirely within the
State of California.

5. Counterparts. This Amendment may be executed in several counterparts, each of
which shall constitute an original and all of which, when taken together, shall
constitute one agreement. This Amendment shall be effective with respect to
individual Retention Agreements upon the later of the execution hereof by the
Chairman of the Board of the Company and the applicable Employee party to such
Retention Agreement.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first written above.

 

DISCOVERY PARTNERS INTERNATIONAL, INC.

By:

 

/s/ Harry F. Hixson, Jr.

 

Harry F. Hixson, Jr.

Chairman of the Board

Date:

    

[Additional signatures follow]

 

SIGNATURE PAGE TO OMNIBUS AMENDMENT TO RETENTION BONUS AGREEMENTS



--------------------------------------------------------------------------------

EMPLOYEES:     By:  

/s/ Craig Kussman

   

By:

 

/s/ Richard Neale

 

Craig Kussman

     

Richard Neale

Date:

        

Date:

     By:  

/s/ Dan Harvey

   

By:

 

/s/ Michael Venuti

 

Dan Harvey

     

Michael Venuti

Date:

        

Date:

     By:  

/s/ Doug Livingston

       

Doug Livingston

     

Date:

          

 

SIGNATURE PAGE TO OMNIBUS AMENDMENT TO RETENTION BONUS AGREEMENTS